FILED
                             NOT FOR PUBLICATION                            JUN 18 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DAVID MUNGAI NJENGA,                             No. 08-74044

               Petitioner,                       Agency No. A091-738-632

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 10, 2013 **

Before:        HAWKINS, McKEOWN, and BERZON, Circuit Judges.

       David Mungai Njenga, a native and citizen of Kenya, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his motion to reopen removal proceedings

conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for abuse of discretion the denial of a motion to reopen. Najmabadi v. Holder, 597

F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Njenga’s untimely motion to

reopen because he failed to establish material evidence of changed circumstances

in Kenya. See 8 C.F.R. § 1003.23(b)(4)(i); Najmabadi, 597 F.3d at 990 (a

petitioner’s evidence lacks the required materiality where it simply recounts

generalized conditions that fail to demonstrate “that her predicament is appreciably

different from the dangers faced by her fellow citizens”).

      PETITION FOR REVIEW DENIED.




                                          2                                     08-74044